Exhibit 10.ii.b.

SUPPLY AGREEMENT

THIS AGREEMENT, is made and entered into this 20th day of June, 2008, by and
between Cargill Limited, a Canadian Company (“Cargill”), and Mosaic Canada Crop
Nutrition, LP, a limited partnership organized under the laws of the province of
Manitoba, Canada (“Mosaic”).

WITNESSETH:

WHEREAS, Cargill desires to have a reliable source of supply for fine grade
muriate of potash treated with TCP (referred herein as “Product”); and

WHEREAS, Mosaic is willing and able to supply Cargill with the Product from its
affiliated potash mine located in Belle Plaine, Saskatchewan, pursuant to the
terms and conditions herein set forth;

NOW, THEREFORE, in consideration of the terms, conditions, covenants and
provisions contained in this Agreement, agree as follows:

1. Term and Termination.

(a) Term. This Agreement shall become effective on July 1, 2008 (the “Effective
Date”) and continue through June 30, 2013 (the “Term”), unless earlier
terminated pursuant to Section 1(b). Each twelve-month period following the
Effective Date shall be referred to as a “Contract Year.”

(b) Termination. Either party shall have the right to terminate this Agreement
under any of the following conditions:

(i) for any reason with one hundred and eighty (180) days written notice to the
other party;

(ii) upon the occurrence of a material breach by the other party of this
Agreement which is not waived in writing by the non-defaulting party; provided
that, the non-defaulting party shall give written notice to the defaulting party
specifying the term or condition of such alleged breach and the defaulting party
shall have a period of thirty (30) days to cure the same (fifteen (15) days in
respect to payment defaults); or

(iii) in the event the other party is declared insolvent or bankrupt or makes an
assignment for the benefit of creditors, or in the event a receiver is appointed
or any proceeding is demanded by, for or against the other under any provision
of the Federal Bankruptcy Act or any amendment thereto.

If the defaulting party cures its performance within the applicable notice
period, the non-defaulting party shall resume performance of its obligations and
the termination notice shall be void and this Agreement shall continue;
otherwise, this Agreement shall terminate in

 

1 of 18



--------------------------------------------------------------------------------

accordance with such notice. No termination of this Agreement shall relieve the
parties of any liability or obligation arising under this Agreement that has
accrued prior to the effective date of such termination. Upon termination of
this Agreement for any reason, neither party shall have any further rights to
use any of the Confidential Information, as defined in Section 8 of this
Agreement, of the other party.

The right of either party to terminate this Agreement as set forth in this
Section 1(b) is in addition to and not in lieu of such other rights and remedies
as may be available under this Agreement.

2. Purchase and Sale; Quantity; Scheduling.

(a) Supply. Cargill agrees to purchase from Mosaic, and Mosaic agrees to sell to
Cargill a maximum of 15,000 tons of Product per Contract Year; provided,
however, that Cargill shall not be obligated to purchase any minimum amount of
Product under this Agreement, and Mosaic shall not be require to supply more
than 5,000 tons of Product per Contract Year in the first two Contract Years of
this Agreement. For purposes of this Agreement, all references to “ton” shall
mean a metric tonne equivalent to 2,205 pounds. Mosaic shall manufacture the
Product according to the specifications set forth in Mosaic’s Product
Specification Sheet for the Product set forth at Exhibit A, together with the
production and shipping procedures for the Product set forth at Exhibit A, as
such specifications and procedures may be modified during the Term from time to
time by mutual agreement of Mosaic and Cargill in writing (collectively, the
“Specifications”). The parties shall review the maximum supply requirement on an
annual basis, and upon mutual written agreement, may amend the maximum supply
requirement.

(b) Price. All quantities of the Products sold to Cargill under this Agreement
shall be sold to Cargill at prices determined in accordance with the terms and
conditions set forth on Exhibit B. The parties shall periodically review and
revise pricing in accordance with the guidelines set forth in Exhibit B.

(c) Title, Risk of Loss and Delivery. Mosaic agrees to source the Product
ordered by Cargill from its potash facility in Belle Plaine, Canada (the
“Facility”). All of the Products sold by Mosaic to Cargill shall be sold FOB the
Facility. Cargill will arrange freight transportation, and All Risk Insurance
coverage for all shipments to the destination designated by it.

(d) Forecasts. Prior to the Effective Date, and at least sixty (60) days prior
to the commencement of each calendar year thereafter, Cargill will provide
Mosaic with a written estimate of its requirements for Product by calendar
quarter for the upcoming 12-month period. Cargill will advise Mosaic, on a
periodic basis, of (i) the firm quantities, if any, of Product Cargill wishes
Mosaic to produce during the following two weeks and (ii) the desired shipment
schedule for the Product in storage at the Facility and Mosaic will then produce
and ship the Product in accordance with Cargill’s firm orders; provided,
however, that Mosaic shall not be obligated to manufacture or deliver in any
30-day period more than approximately equal monthly quantities in relation to
the total amount that may be manufactured or delivered in any Contract Year, but
Mosaic nonetheless shall use its commercially reasonable efforts to meet the
manufacturing and delivery schedules requested by Cargill.

 

2 of 18



--------------------------------------------------------------------------------

(e) Orders. At least two weeks prior to the date of shipment, Cargill shall
notify Mosaic in writing/email (“Shipping Order”) of the exact amount of Product
to be delivered, up to the maximum amount set forth in Section 2(d) above, and
the requested date and location of delivery. Mosaic shall honor any such
Shipping Order. In the event that a Shipping Order is provided on less than two
weeks notice, Mosaic will nevertheless use its commercially reasonable efforts
to supply such Product. For purposes of clarity, notwithstanding anything herein
to the contrary, the terms and conditions of this Agreement will govern all
Product sold by Mosaic to Cargill during the Term of this Agreement and the
terms and conditions of any purchase order, sales confirmation forms, delivery
tickets, shipping release forms or the like shall not affect the terms of this
Agreement and will have no binding effect, except as to the quantity of Product
ordered and delivery dates.

(f) Terms of Payment. Payment for the Product by Cargill shall be net 30 days
from the date of Mosaic’s invoice delivered to Cargill. All payment will be in
United States Dollars.

3. Packaging. Mosaic agrees to package all Product to be delivered to Cargill
pursuant to this Agreement in one (1) ton totes.

4. Cargill Equipment.

(a) Purchase of Cargill Equipment. Cargill will purchase the equipment set forth
at Exhibit C needed to manufacture the Product (the “Cargill Equipment”) and
will pay for the equipment and its installation at the Facility. Mosaic shall
produce the Product using the Cargill Equipment. Title to the Cargill Equipment
will at all times remain with Cargill, but Mosaic will insure and bear the risk
of loss for the Cargill Equipment and will maintain such equipment in good
working order, ordinary wear and tear excepted, while such equipment is at the
Facility. Cargill may designate a general contractor for the installation of the
Cargill Equipment. Mosaic will have the right to review and approve, in a timely
fashion, the installation plan prior to the commencement of installation at the
Facility. Mosaic will provide Cargill’s contractors with reasonable access to
the Facility, will not impede the installation, and will fully cooperate with
Cargill’s contractors during the installation of the Cargill Equipment. Mosaic
shall not allow any liens or encumbrances to attach to the Cargill Equipment.
Upon termination or expiration of this Agreement, Mosaic shall have the option
to purchase the Cargill Equipment at a price equal its then aggregate book
value. If Mosaic declines to exercise such option, Cargill shall remove at its
expense, in a manner that reasonably minimizes disruption to the operations
conducted at the Facility, all of the Cargill Equipment except to the extent the
parties mutually agree otherwise. Mosaic will allow access to the Facility, at
reasonable times and upon reasonable prior notice, for such removal and will
reasonably cooperate in the removal.

(b) Use of Cargill Equipment. During the Term, Mosaic shall use Cargill
Equipment only for the supply of Product to Cargill, except that Mosaic shall be
permitted to use the Cargill Equipment in the production of Mosaic’s animal feed
grade products that may be manufactured at the Facility from time to time, and
otherwise may use the Cargill Equipment for any other purpose expressly
consented to by Cargill in writing.

 

3 of 18



--------------------------------------------------------------------------------

5. Quality.

(a) Specifications. All Product sold hereunder to Cargill shall be produced in
accordance with and conform to the Specifications, which Specifications may not
be altered without the mutual agreement in writing of Mosaic and Cargill. Mosaic
shall notify Cargill promptly after Mosaic becomes aware of any failure of the
Product to meet the Specifications in any material respect.

(b) Warranty. Mosaic warrants to Cargill that, at the time of placement of the
Product by Mosaic with the carrier, the Product (i) will conform to the
Specifications; and (ii) shall be free and clear of any and all liens and
encumbrances of any nature. THE ABOVE WARRANTIES ARE EXCLUSIVE AND IN LIEU OF
ANY OTHER WARRANTIES, EXPRESS OR IMPLIED, INCLUDING THE WARRANTIES OF
MERCHANTABILITY AND FITNESS FOR ANY PARTICULAR PURPOSE, ALL OF WHICH ARE HEREBY
EXPRESSLY DISCLAIMED BY MOSAIC AND WAIVED BY CARGILL. EXCEPT WITH RESPECT TO
MOSAIC’S OBLIGATIONS UNDER THIS SECTION 5(b) AND SECTION 6(b) BELOW, CARGILL
ASSUMES ALL RISK WHATSOEVER AS TO THE RESULT OF THE USE OF THE PRODUCT
PURCHASED, WHETHER USED SINGLY OR IN A COMBINATION WITH OTHER SUBSTANCES. If
Cargill determines that any Products delivered hereunder fail to substantially
conform to the Specifications, Cargill, as its sole remedy or claim hereunder
(except with respect to Mosaic’s indemnification obligations with respect to
third-party claims under Section 6(a) below), shall provide written notice of
such nonconformity to be received by Mosaic within one hundred and eighty
(180) days after invoice date, after which Mosaic shall, upon confirmation of
such nonconformance, at its option, either replace such Products at no cost
whatsoever to Cargill, or provide a credit or refund (as appropriate) to Cargill
equal to the invoiced purchased price plus associated freight cost of such
Products.

(c) Compliance with Laws. All aspects of the Facility (and any other location
used by Mosaic to produce Product as provided under this Agreement) shall at all
times comply in all material respects with all applicable laws, rules and
regulations, and Mosaic shall keep and maintain the Facility, such other
locations and the machinery and equipment necessary to manufacture, produce and
package the Product clean and in good operating condition during the Term.
Mosaic shall promptly advise Cargill if any agent or representative of any
country, province, federal, state or municipal agent or authority makes any
written report, recommendation or citation with respect to the processes,
procedures, practices or equipment used to manufacture, produce and/or package
the Product, and shall thereafter furnish to Cargill upon request a copy of any
such written report, recommendation, citation or other written information
provided to Mosaic by such agent or representative.

(d) Sampling and Inspection. As trucks arrive at the Facility, Mosaic will cause
them to be weighed and will cause a representative sample of the entire load to
be taken in accordance with the sampling and inspection methods described in
Exhibit A. Mosaic shall provide a Certificate of Analysis (“COA”), completed in
accordance with the Specifications,

 

4 of 18



--------------------------------------------------------------------------------

with every shipment of Product hereunder, it being agreed and understood by the
parties that COAs shall be prepared on the basis of truck load lot analyses.
Cargill shall be entitled but not required to inspect and analyze a
representative sample taken from each shipment of Product.

(e) Audits. In order to confirm that Mosaic is complying with the terms of this
Agreement in the production of Product, Mosaic agrees to permit Cargill or
Cargill’s independent inspection service, upon reasonable notice to Mosaic and
not more often than twice a year, to inspect the Facility where Product is
produced. If any such inspection reveals that the processes, procedures, or
practices used by Mosaic to produce Product fail to conform to the
Specifications or warranties made herein, Mosaic shall, upon demand by Cargill,
immediately take all reasonable corrective measures and Cargill may return to
the Facility as many times as is reasonably necessary to determine that the
nonconforming activities have been corrected and are not recurring. Cargill
shall be under no obligation to undertake any such inspections and, whether or
not Cargill inspects the Product or the Facility, it shall not affect or release
Mosaic from any obligations of Mosaic with respect to the Product nor shall
Mosaic be affected or released either by Cargill’s acceptance of delivery of
Product or by any inspection thereof or by payment for it.

6. Indemnification.

(a) Mosaic agrees to defend, indemnify and hold harmless Cargill, its affiliates
and subsidiaries and all of their officers, directors, employees and agents
(collectively, “Cargill Indemnified Parties”) from and against any and all
liability, loss, damage, fine, penalty, cost or expense (including reasonable
attorneys’ fees) (collectively, “Damages”) by reason of any allegation, claim,
action or suit made or instituted by any third party against any Cargill
Indemnified Party, whether for death, personal injury, property damage or
otherwise, relating to or arising out of (i) the Product’s failure to meet the
Specifications; (ii) any infringement of any claims of any patent by reason of
the production, manufacture, sale and purchase of the Product; (iii) any breach
by Mosaic of any term or condition contained in this Agreement; or (iv) the
negligent acts, omissions, or wilful misconduct of Mosaic in performing its
obligations under this Agreement; provided, however, that the foregoing
indemnity shall not apply to any such Damages to the extent covered by Cargill’s
indemnification obligations under Section 6(b) or otherwise caused by acts or
omissions of any Cargill Indemnified Party constituting negligence or wilful
misconduct.

(b) Cargill agrees to defend, indemnify and hold harmless Mosaic, its affiliates
and subsidiaries and all of their officers, directors, employees and agents
(collectively, “Mosaic Indemnified Parties”) from and against any and all
Damages by reason of any allegation, claim, action or suit made or instituted by
any third party against any Mosaic Indemnified Party, whether for death,
personal injury, property damage or otherwise, relating to or arising out of
(i) the failure of any products of Cargill that incorporate the Product (the
“Cargill Products”) to meet any required regulatory approvals under applicable
federal, provincial, state or local laws, except to the extent Mosaic’s failure
to fulfill its obligations to Cargill under Section 5(b) of this Agreement was
the proximate cause of such Damages; (ii) the failure of any Cargill Products to
comply with all warning and other requirements under applicable product
labelling, environmental, heath or safety laws; (iii) any infringement of the
claims of any patent by reason

 

5 of 18



--------------------------------------------------------------------------------

of the production, manufacture, sale and purchase of any Cargill Products;
(iv) any breach by Cargill of any term or condition contained in this Agreement;
or (v) the negligent acts, omissions, or wilful misconduct of Cargill in
performing its obligations under this Agreement; provided, however, that the
foregoing indemnity shall not apply to any such Damages to the extent covered by
Mosaic’s indemnification obligations under Section 6(a) or otherwise caused by
acts or omissions of any Mosaic Indemnified Party constituting negligence or
wilful misconduct.

(c) The indemnification obligation under this Section in any and all claims
against the indemnifying party by the indemnified party, or any employee,
subcontractor, agent or affiliate of the indemnified party, shall not be limited
by the amount or type of damages, compensation or benefits payable by or for the
indemnifying party, any subcontractor, or anyone directly or indirectly employed
by any of them under workers’ compensation acts, disability benefit acts, or
other employee benefit acts.

(d) In no event shall Mosaic’s aggregate liability for all claims made under
Section 6(a) exceed Five Million and 00/100 Dollars ($5,000,000.00).

(e) For purposes of this Section 6, Mosaic shall not be considered an affiliate
or subsidiary of Cargill, and Cargill shall not be considered an affiliate of
Mosaic.

7. Consequential Damages. No claim shall be made or allowed by or against either
party for special, incidental, or consequential damages whether based upon
negligence, breach of contract, breach of warranty or otherwise.

8. Insurance.

(a) Mosaic shall maintain in full force and effect during the Term comprehensive
general liability coverage, or shall self-insure for comprehensive general
liability, including products liability. Such insurance shall provide a combined
single limit for bodily injury and property damage of not less than $5,000,000
per occurrence.

(b) Cargill shall maintain in full force and effect during the Term
comprehensive general liability coverage, or shall self-insure for comprehensive
general liability, including products liability. Such insurance shall provide a
combined single limit for bodily injury and property damage of not less than
$5,000,000 per occurrence.

9. Product Traceability. Mosaic represents and warrants to Cargill that it shall
maintain all of its production and shipment records for a period of not less
than two (2) years following the manufacture of Product hereunder, and shall
permit Cargill to inspect and copy (at Cargill’s expense) any of such records
during normal business hours and upon reasonable prior notice to Mosaic. In
addition, Mosaic shall retain Product samples taken from shipped Product for a
period of not less than twelve (12) months following date of shipment. In the
event that Cargill determines to recall the Product or any other product that
incorporates the Product, Mosaic agrees to reasonably cooperate with Cargill at
Cargill’s expense (except to the extent otherwise covered under Mosaic’s
warranty and indemnification obligations under Section 5(b) and Section 6(a),
respectively) in order to facilitate any such recall.

 

6 of 18



--------------------------------------------------------------------------------

10. Confidentiality.

(a) Mosaic and Cargill may have an opportunity to receive, directly or
indirectly, Confidential Information, as defined below, of the other party.
Mosaic and Cargill, each as a receiving party, agree to keep all Confidential
Information supplied to and/or learned by it in the strictest confidence. For
purposes of this Agreement, “Confidential Information” shall mean any
commercially sensitive information in its broadest context, and may include, by
way of example but without limitation, products, specifications, formulae,
equipment, business strategies, customer lists, know-how, drawings, pricing
information, inventions, ideas, and other information, or its potential use,
that is owned by or in possession of the disclosing party. Confidential
Information shall not include that which: (a) is in the public domain prior to
disclosure to the receiving party; (b) becomes part of the public domain, by
publication or otherwise, through no unauthorized act or omission on the part of
the receiving party; or (c) is lawfully in the receiving party’s possession
prior to disclosure hereunder.

(b) Proper and appropriate steps shall be taken and maintained by the receiving
party to protect Confidential Information. Dissemination of Confidential
Information shall be limited to employees or agents that are directly involved
with performance under this Agreement, and even then only to such extent as is
necessary and essential. The receiving party shall inform its employees and
agents of the confidential nature of the information disclosed hereunder and
cause all such employees and agents to abide by the terms of these provisions.

(c) The receiving party shall not disclose Confidential Information to any
unauthorized party without prior express written consent of the disclosing party
or unless required by law or court order. If the receiving party is required by
law or court order to disclose Confidential Information, the receiving party
shall provide the disclosing party with prompt written notice of such
requirement so that an appropriate protective order or other relief may be
sought. The obligations imposed by this Agreement, including but not limited to
non-disclosure and non-use, however, shall endure so long as the Confidential
Information does not become part of the public domain.

(d) Confidential Information will be used only in connection with performance of
this Agreement; no other use of Confidential Information will be made by
receiving party, it being recognized that disclosing party has reserved all
rights to Confidential Information not expressly granted herein. All documents
containing Confidential Information and provided by disclosing party shall
remain the property of the disclosing party, and all such documents, and copies
thereof, shall be returned or destroyed upon the request of the disclosing
party. Documents prepared by the receiving party using Confidential Information,
or derived therefrom, shall be destroyed upon request of the disclosing party,
confirmation of which shall be provided in writing. However, the receiving party
may keep one copy of any document requested to be returned or destroyed in the
files of its legal department or outside counsel for record purposes only.

 

7 of 18



--------------------------------------------------------------------------------

11. Miscellaneous.

(a) Assignment. Neither party may assign any of its rights hereunder, or effect
an assumption of its obligations hereunder, without the prior written consent of
the other party hereto.

(b) Waiver. The failure of either party to insist in any one or more instances
upon performance of any terms or conditions of this Agreement shall not be
construed as a waiver of future performance of any such term, covenant or
condition and the obligations of the other party with respect thereto shall
continue in full force and effect.

(c) Notice. All notices to be provided hereunder shall be in writing and shall
be deemed given (i) if delivered personally, effective when delivered, (ii) if
delivered by express delivery service, effective when delivered, (iii) if mailed
by registered or certified mail, return receipt requested, effective five
(5) days after mailing, or (iv) if delivered via facsimile, effective on the
date of transmission (provided receipt is confirmed), which notice shall be
delivered to the following address or to such other address as the party to
receive notice has so designated by like notice:

If to Cargill:

c/o Cargill Salt

300 du St-Sacrement, Suite 225

Montreal, Quebec H2Y 1X4

Attn: Sales Representative

Phone: 514-849-2474

Fax: 514-849-7025

and

Cargill, Incorporated

12800 Whitewater Drive

Minnetonka, MN 55343

Attn: Cargill Salt Procurement Manager

Phone: 952-984-8503

Fax: 952-984-8703

With copies to:

Cargill Limited

Box 5900

300-240 Graham Avenue

Winnipeg, Manitoba R3C 4C5

Attn: Cargill Law – Canada

Phone: 204-947-6149

Fax: 204-947-6134

 

8 of 18



--------------------------------------------------------------------------------

and

Cargill, Incorporated

Law Department, MS #24

15407 McGinty Road West

Wayzata, MN 55391

Attn: Cargill Salt Attorney

Phone: 952-742-6334

Fax: 952-742-6349

If to Mosaic:

Mosaic Canada Crop Nutrition, LP

3033 Campus Drive, Suite E490

Plymouth, MN 55441

Attn: Manager, Industrial Sales

Phone: 763-577-2781

Fax: 763-577-2985

With copy to:

The Mosaic Company

3033 Campus Drive, Suite E490

Plymouth, MN 55441

Attn: Law Department

Phone: 763-577-2842

Fax: 763-577-2982

(d) Survival. The provisions of Section 5(b) (Warranty), Section 6
(Indemnification), Section 10 (Confidentiality) and Section 11 (Miscellaneous)
of this Agreement shall survive termination or expiration of this Agreement,
provided Cargill shall have no further obligation to make any payments not
already accrued hereunder.

(e) Severability. All agreements and covenants contained herein are severable,
and in the event any of them shall be held to be invalid by any competent court
or arbitrator, this Agreement shall be interpreted as if such invalid agreements
or covenants were not contained herein.

(f) Force Majeure. Neither party shall be liable to the other party in any
respect for the failure or delay in the fulfillment or performance of this
contract, including but not limited to the obligation to make or accept
deliveries, if performance is hindered or prevented, directly or indirectly, by
war, riots, embargo, national emergency, inadequate transportation facilities,
plant breakdowns, inability to secure fuel, power, material or labor, fire,
flood or windstorm or other acts of God, strikes, lockouts or other labor
disturbances (whether among employees of Cargill, Mosaic or others); orders or
acts of any government, governmental agency or governmental authority; or any
other cause of like or different kind beyond either party’s reasonable control.

 

9 of 18



--------------------------------------------------------------------------------

However, should either party be rendered unable, because of the occurrence of
any of the foregoing events, to fulfill its obligations under this Agreement for
a period exceeding sixty (60) days, the other party may terminate this Agreement
upon written notice.

(g) Governing Law. This Agreement shall be construed and enforced in accordance
with the internal laws of the State of Minnesota, excluding the principles of
conflicts of law thereof.

(h) Dispute Resolution

(i) Any controversy or claim arising out of or relating to either party’s
performance under this Agreement, or the interpretation, validity or
enforceability of this Agreement, will, upon the written request of either
party, be referred to designated senior management representatives of Cargill
and Mosaic for resolution. Such representatives will promptly meet and, in good
faith, attempt to resolve the controversies, claims or issues referred to them.

(ii) If such representatives do not resolve the controversy or claim referred to
them within thirty (30) days after reference of that matter, then either party
may seek any remedy available under law, including bringing an action for relief
in any court having appropriate jurisdiction.

(i) Submission to Jurisdiction.

(i) Each party hereto irrevocably agrees that the courts of the State of
Minnesota or the United States of America for the District of Minnesota located
in Hennepin County are to have jurisdiction to settle any claims, differences,
disputes or enforcement of rights for which injunctive relief is permitted by
this Agreement.

(ii) Each party hereto irrevocably waives any objection it may now or hereafter
have to the laying of the venue of any proceedings in any court referred to in
Section 11(i)(i) and any claim that any proceedings brought in any such court
have been brought in an inconvenient forum and further irrevocably agrees that a
judgment in any proceedings brought in a court of the State of Minnesota or of
the United States of America for the District of Minnesota shall be conclusive
and binding upon the parties hereto and may be enforced in the courts of any
other jurisdiction.

(j) Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed to be an original, but all of which shall be considered one and
the same instrument.

(k) Section Headings. The Article and Section headings contained in this
Agreement are for convenience of reference only and shall not in any way alter
or affect, or be deemed to alter or affect the meaning or in any way affect the
interpretation of any provisions hereof.

 

10 of 18



--------------------------------------------------------------------------------

(l) Entire Agreement. This Agreement, together with the Exhibits hereto, sets
forth the entire understanding between the parties and supersedes all other
prior agreements, written or oral, between the parties with respect to the
subject matter of this Agreement. There are no understandings, representations
or warranties of any kind, express or implied, not expressly set forth in this
Agreement. No modification of this Agreement will be effective unless in writing
and signed by both parties.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their officers thereunto duly authorized as of the date first written above.

 

CARGILL LIMITED     MOSAIC CANADA CROP NUTRITION, LP       By:   4379934 Canada
Ltd. By:  

 

    Its:   General Partner Name:  

 

      Title:  

 

    By:  

 

      Name:   Richard L. Mack Date:  

 

    Title:   Vice President       Date:  

 

 

11 of 18



--------------------------------------------------------------------------------

EXHIBIT A

Mosaic Product Specification Sheet

 

LOGO [g57890g64n47.jpg]   

Potash

Belle Plaine

   MURIATE OF POTASH


TCP TREATED FINE

CHEMICAL ANALYSIS

 

Component

  

Typical

  

Guarantee

  

Method

Potassium Chloride*

   98.85%    > 98.15 %    KCL by Difference

Sodium Chloride

   0.95%    < 1.2 %    Mosaic Procedure # 1055

Calcium

   200 ppm       Mosaic Procedure # 1176 or 1038

Magnesium

   100 ppm       Mosaic Procedure # 1176 or 1038

Sulfate

   400 ppm       Mosaic Procedure # 1176 or 1051

Bromide

   300 ppm    < 350 ppm    Mosaic Procedure # 1051

Water Insoluble

   100 ppm    < 300 ppm    Mosaic Procedure # 1027

Tricalcium Phosphate

   0.5%    < 1.0 %    Mosaic Procedure # 1180

Calcium Stearate

   None Detected    None Detected    Visual Detection upon Dissolving

Amine

   None Detected    None Detected    Mosaic Procedure # 1014

Heavy Metals as Pb

   0.03 ppm    < 1.0 ppm    Analysis performed Quarterly by an Independent
Laboratory

 

* Potassium Chloride % will be determined prior to TCP treatment

PHYSICAL PROPERTIES

 

     Typical

Bulk Density, loose/packed

  

•   lb/cu foot

   76/82

•   kg/cu meter

   1169/1313

Angle of Repose (degrees)

   27

PARTICLE SIZE DISTRIBUTION (SGN = 30: UI = 29)

 

Tyler

Mesh

   U.S.
Mesh    Opening
(millimeters)    Typical Range
(% Cum.)    Typical
(% Cum.)

20

   20    0.841    0-2    0.1

28

   30    0.600    0-4    1.1

35

   40    0.420    5-50    13

65

   70    0.210    50-90    74

100

   100    0.149    80-100    92

Product analyses are typical as tested at minesite.

Handling and transportation may affect the analysis of the delivered product.

 

12 of 18



--------------------------------------------------------------------------------

Production and Shipping Procedures:

Mosaic shall produce the Product in accordance with Section 5 of the Agreement,
and shall segregate production of the Product from production of other products
and/or substances produced at the Facility in conformance in all material
respects with the system layout design mutually agreed upon by Mosaic and
Cargill. In addition, the following production and shipping procedures shall
apply:

Sanitary Production Conditions:

Preoperational inspections of equipment performed and documented prior to each
run of Product. If buildup is noted on equipment common to the animal feed and
Product system, appropriate cleaning will be performed.

Any glass in the processing area must be of good condition and covered with a
shatterproof cover.

The magnets and static scalper must be checked just prior to packaging and
cleaned after each Product run.

Storage & Shipping Procedures:

All Product produced must have a full pallet plastic shroud placed prior to
staging the Product outside of the Product packaging warehouse All shrouds
should be taken off prior to shipment. Shrouds must be used for only this
Product and may be reused if clean and in good condition.

Doors to the outside of the packaging warehouse must be closed during run when
reasonably practicable.

Lot codes must be recorded on the Bill of Lading and all Product must be lot
traceable.

All trucks must be inspected prior to loading using Mosaic’s loading guidelines.
If the criteria is not met, the truck will not be loaded.

Product must be analyzed using Mosaic’s customary analytical procedures for the
Product. Mosaic will issue a Certificate of Analysis (“COA”) for each “truck
lot” of Product. Mosaic will fax the COA to the Cargill representative
designated by Cargill from time to time in writing.

Manufacturing Procedures:

Product will be produced in accordance with each of the following Mosaic
Manufacturing Procedures as in effect as of the date of this Agreement:

1. Container Checklist

 

13 of 18



--------------------------------------------------------------------------------

2. GMP Housekeeping

3. GMP Labeling

4. GMP Maintenance

5. GMP Personal Hygiene

6. GMP Pest Control

7. GMP Product Retrieval

8. GMP Receiving

9. GMP Rework

10. GMP Transportation Truck Loading

11. Mosaic Potash Belle Plaine TCP Treated Fine Grade Product Loading Checklist

In addition, Mosaic shall ship, at Mosaic’s expense, a representative sample of
each lot of Product to Silliker Labs for assay by FCC methods. The cost to
perform assay tests and report results shall be Cargill’s expense, with results
of such assay tests to be reported by Silliker Labs to Cargill.

 

14 of 18



--------------------------------------------------------------------------------

Exhibit B

Pricing

All pricing is set forth in United States Dollars.

In addition to the Purchase Price (as defined below), Cargill shall be
responsible for paying all applicable federal goods and services tax (“GST”) and
provincial sales tax (“PST”), which amounts will be included in separate line
items on Product invoices delivered by Mosaic to Cargill.

Formula and Pricing Mechanism

Purchase Price (FOB Mosaic Facility) = Base Product Price + Packaging Cost +
Handling Fee + Tricalcium Phosphate Cost

Where:

 

  (1) Base Product Price will be the price negotiated in good faith and agreed
upon by the parties for Product to be shipped by Mosaic during the applicable
six-month pricing period beginning on January 1 or July 1; provided that, if the
Effective Date is a date other than January 1 or July 1, then an initial Base
Product Price will be established by the parties for the period beginning the
Effective Date and ending on the earlier of the next June 30 or December 31. The
parties shall review and revise the Purchase Price in accordance with the above
formula ever six months (June 1 and December 1 reviews for July 1 and January 1
implementation, respectively), or earlier in connection with expiration of the
initial pricing period. Both parties must agree to any pricing adjustments at
least 30 days prior to the effective date of such adjustment.

 

  (2) Packaging Cost includes the supersack (FIBC), pallet, and bagging. These
are pass-through costs and are subject to a minimum annual review. Packaging
cost at the Effective Date is $33/MT.

 

  (3) Handling Fee is based upon equipment maintenance and clean out costs. This
is an estimated cost spread across the estimated annual volume. These are
pass-through costs and will be reviewed at six and twelve month intervals.
Should the cost or volume change, adjustments will be made accordingly.
Adjustment due to increased annual volume will be rebated to the buyer as
follows:

At the Effective Date, the handling fee is calculated as follows:

$35,000/ 1,360 MT = $25.75/MT

Rebate example:

Actual volume = 3,000 MT

 

15 of 18



--------------------------------------------------------------------------------

Actual costs = $35,000

Rebate = ($25.75/MT -($35,000/3,000 tons)) * 3,000 MT = $ 42,000

 

  (4) Tricalcium Phosphate (TCP) costs are a pass-through cost. Buyer and Seller
agree to work together to find the most economic solution. If we are able to
decrease Seller’s cost for TCP, Seller shall adjust this portion of the total
cost accordingly.

At the Effective Date, TCP cost is $11/MT.

 

16 of 18



--------------------------------------------------------------------------------

Exhibit C

Equipment

 

    

Drawing
Numbers

  

Description

  

Budget $
Materials

  

Budget $
Installation

  

Budget $
Services

I.

      Animal Feed System Area             1   

New 2-deck APEX Rotex

   65    20       2a   

s/s 8” spouting (middle cut to cooler)

   10    15       2b   

New s/s 8” wye gate

   10    5       3   

New TCP 12” inclined mixing screw conveyor

   20    10       4   

New Ramsey Impact Scale

   20    5       5   

New s/s 8” wye gate

   10    5       6   

Morton Bin Partition - 16’ wide

   25    30       7   

Bin discharge flange & two s/s hoppers

   20    20       8a   

16” discharge metering SC - Cargill

   15    10       8b   

16” discharge metering SC - Mosaic

   15    10       9a   

s/s 8” spouting (Cargill to upper loadout belt)

   10    10       9b   

s/s 8” spouting (Mosaic to upper loadout belt)

   10    10       10   

7th floor monorail system (S-shaped w/ 2T hoist)

   10    10       11   

8th floor monorail system (two rails w/ 2T hoists)

   15    15       12   

New sterate MB floor unload system

   5    5       13   

New 2500# Sterate surge bin

   10    10       14   

Relocate existing sterate additive feeder

   0    5       15   

New TCP MB floor unload system

   5    5       16   

New 2500# TCP surge bin

   10    10       17   

New TCP Schenck AccuRate additive feeder

   20    10       18   

New catwalk system at items 12 & 15

   25    20       19   

New catwalk system at items 14 & 17

   15    15       20   

Pneumatic system to convey additive

   10    10         

Subtotals:

   355    265    0

II.

      Bulk Loadout Building & MB Filling Area             21    New s/s 8” wye
gate & spouting    10    10       22    New 8” dia s/s spouting (~175’ long x
125’ drop)    35    30       23    New 316 s/s passive scalper    15    10      
24    Catwalk to service scalper    15    10       25    Redo mild steel
spouting to 316 s/s    10    5       26    New s/s spouting from scalper to
filler & overs    15    10       27a    Two new grate magnets    10      

 

17 of 18



--------------------------------------------------------------------------------

   27b   

New s/s magnet housing

   5    5      

28

  

Automatic liner clamp assembly

   15    10         

Subtotals:

   130    90    0       Services            

19

  

Mechanical

         0   

20

  

Electrical

         30   

21

  

Automation

         30   

22

  

Structural

         0   

23

  

Engineering & Drafting

         25   

24

  

Permitting

         5   

25

  

Freight

         15      

Subtotals:

   0    0    105      

Total - Project:

   $945      

 

18 of 18